UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-01236 DWS Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2012 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2012 Annual Report to Shareholders DWS Disciplined Market Neutral Fund Contents 4 Portfolio Management Review 11 Performance Summary 14 Investment Portfolio 29 Statement of Assets and Liabilities 31 Statement of Operations 32 Statement of Changes in Net Assets 33 Financial Highlights 37 Notes to Financial Statements 46 Report of Independent Registered Public Accounting Firm 47 Information About Your Fund's Expenses 48 Tax Information 49 Summary of Management Fee Evaluation by Independent Fee Consultant 53 Board Members and Officers 58 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. While market neutral funds may outperform the market during periods of severe downturn, they may also underperform the market during periods of market rallies. Short sales — which involve selling borrowed securities in anticipation of a price decline, then returning an equal number of the securities at some point in the future — could magnify losses and increase volatility. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 13 for more complete performance information. Portfolio management buys (takes long positions in) common stocks that it believes are undervalued and sells short common stock (borrows the stock and then sells it) that it believes is overvalued. The fund's investment strategy is designed to maintain approximately equal dollar amounts invested in long and short positions under normal circumstances. By employing this market-neutral strategy, the fund seeks to limit its volatility relative to movements in the overall stock market (that is, the fund's price movements are not expected to correlate closely with the market's price movements). Portfolio management attempts to achieve returns for the fund that exceed the return on an investment in 3-month U.S. Treasury Bills. In choosing investments, portfolio management utilizes quantitative techniques. Portfolio management begins by sorting the stocks of the Russell 1000® Index (generally the 1,000 largest publicly traded companies in the United States) into industry groups. Portfolio management assigns expected levels of return to each stock based on how it compares to others in its industry group according to current and historical data, such as measures of how expensive a stock is, earnings growth potential and market sentiment. Portfolio management then uses a quantitative model to build a portfolio, taking long positions in stocks identified as undervalued and short positions in stocks identified as overvalued. During the 12-month period ended August 31, 2012, the fund's total return was 0.00%. In comparison, its benchmark — the Citigroup 3-Month T-Bill Index — returned 0.05%. The fund's three- and five-year average annual total returns are 0.48% and 1.14%, which compare favorably with the benchmark returns of 0.10% and 0.71%, respectively, in the same intervals. The fund also has outpaced its Morningstar peer group, Market Neutral Funds, in the five-year period. The fund lagged the return of the Russell 1000 Index, but it also provided investors with less volatile performance than the broader market. We believe this helps illustrate the way in which this fund can help provide diversification to traditional investment portfolios. Fund Performance The fund's flat performance reflects the fact that the value of its long positions rose to about the same degree as the value of its short positions declined. In this way, we did not fulfill our goal of capturing the "spread" between the outperformance of our highest-rated stocks compared to those we ranked the lowest. "We believe that building a diversified portfolio involves not just adding more assets, but adding uncorrelated assets." Our stock selection process worked well in a number of areas. Foremost among these was the energy sector, where we generated gains via both our long and our short positions. On the long side, our leading contributors were the refining companies Valero Energy Corp. and Tesoro Corp., which benefited from the rising gap between the cost of crude oil, their primary input, relative to their finished products, such as unleaded gasoline. At the same time, we benefited from short positions in stocks of natural gas and coal companies — such as SM Energy Co., Ultra Petroleum Corp.* and Peabody Energy Corp. — that were hit hard by the falling prices of those commodities. * Not held in the portfolio as of August 31, 2012. The story was similar in the commercial services/supplies and the telecommunication services industries, where both our long and short positions produced positive returns. In the former group, our leading contributors were our short position in the for-profit education company DeVry, Inc. and our long position in the payment processing firm Total System Services, Inc. In telecommunication services, a long position in Sprint Nextel Corp. and a short position in Acme Packet Inc. were standout performers. Other market segments in which our process worked well were software/services, materials and automobiles/components. The fund's weakest industry was capital goods, where the underperformance of our short positions far exceeded the gains we generated on the long side. The most significant detractors were General Electric Co.,* Amphenol Corp.* and Illinois Tool Works, Inc., all of which rose during the periods in which the fund was positioned for them to underperform. In the financials sector, our stock selection process underperformed on both the long and the short sides of the market. In the former group, the largest detractor was JPMorgan Chase & Co.;* in the latter segment, our performance was hurt by short positions in Ameriprise Financial, Inc. and Raymond James Financial, Inc. Utilities also proved to be an area of weakness for the fund. Here, our short positions in stocks such as El Paso Corp.* and Spectra Energy Corp. weighed on performance at a time in which utilities, in general, delivered outstanding returns amid investors' search for safer, higher-yielding investments. * Not held in the portfolio as of August 31, 2012. Health care equipment/services, and technology hardware/equipment were also areas in which our stock selection process underperformed. Outlook and Positioning Our philosophy is based on two key principles: that investor behavior is predictable, and that different stock selection techniques work best under various market conditions. For example, what works well during periods of relative calm is not likely to be profitable during periods of market turmoil. We use this input to make appropriate adaptations to our multifaceted stock selection model, with the goal of constructing a portfolio that is optimized to outperform in the current environment. Ten Largest Long Equity Holdings at August 31, 2012 (12.1% of Net Assets) 1. Valero Energy Corp. Owner and operator of refineries 1.3% 2. Marathon Petroleum Corp. Refines, transports and markets petroleum products 1.3% 3. Eli Lilly & Co. Producer of pharmaceuticals 1.2% 4. HollyFrontier Corp. Transports, stores and markets petroleum products 1.2% 5. Tesoro Corp. Explorer of crude oil and gas 1.2% 6. Telephone & Data Systems, Inc. Diversified telecommunications company 1.2% 7. AOL, Inc. Provider of Web services 1.2% 8. Oshkosh Corp. Manufacturer of specialized motor vehicles for commercial and military purposes 1.2% 9. The Gap, Inc. Operator of apparel specialty stores 1.2% 10. Marathon Oil Corp. Provider of oil and gas 1.1% Ten Largest Securities Sold Short Equity Holdings at August 31, 2012 (11.7% of Net Assets) 1. Tiffany & Co. Operator of jewelry and gift stores 1.2% 2. Global Payments, Inc. Provides electronic transaction processing, information systems and services 1.2% 3. Prologis, Inc. Owner, operator and developer of industrial real estate 1.2% 4. Becton, Dickinson & Co. Provider of medical supplies and devices 1.2% 5. SBA Communications Corp. Owns and operates wireless communications infrastructure 1.2% 6. Pioneer Natural Resources Co. An oil and gas exploration and production company 1.2% 7. Mead Johnson Nutrition Co. Manufacturer of products for infants, children, and expectant and nursing mothers 1.2% 8. Eaton Corp. Manufactures engineered products which serve industrial, vehicle, construction, commercial and aerospace markets 1.1% 9. Expeditors International of Washington, Inc. A global logistics company 1.1% 10. Compass Minerals International, Inc. Provider of highway deicing salt 1.1% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 14. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 58 for contact information. We believe this systematic approach is effective over the long term, even though it did not work well during the past year — a time characterized by choppy market conditions and rapid shifts in investor sentiment. While the fund generated flat returns in the short term, it is important to keep in mind that our goal is to provide diversification and add value over a full market cycle. We also believe that building a diversified portfolio involves not just adding more assets, but adding uncorrelated assets. During the five-year period ended August 31, 2012, the fund had low correlations to both U.S. stocks (-0.02) and bonds (0.08). In addition, the fund has been less than one third as volatile as the broader market in the period since inception, while the Standard & Poor's 500® (S&P 500) Index experienced volatility of 18.37%, the fund's volatility was just 5.27%. During the past year, stocks were supported by low interest rates, attractive valuations and the robust financial health of U.S. corporations. At the same time, however, external factors such as the European debt crisis and China's slowing growth rate weighed on investor sentiment. We believe near-term market performance is likely to remain volatile and headline-driven as investors struggle to evaluate the outlook for central bank policy prescriptions and economic growth overseas. However, we believe our steady, systematic approach is well suited to an environment characterized by both elevated risk and potentially attractive opportunities. Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the fund. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Portfolio Management Team Robert Wang, Head of Portfolio Management and Trading, QS Investors Began managing the fund in 2006. • Joined QS Investors in 2010 after 28 years of experience of trading fixed income, foreign exchange and derivative products at Deutsche Asset Management and J.P. Morgan. • BS, The Wharton School, University of Pennsylvania. Russell Shtern, CFA, Head of Equity Portfolio Management and Trading, QS Investors Began managing the fund in 2010. • Joined QS Investors in 2010 after 11 years of experience as a portfolio manager and trader's assistant with Deutsche Asset Management. • BBA, Pace University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The unmanaged Citigroup 3-Month T-Bill Index is representative of the 3-month Treasury market. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The Morningstar Market Neutral category consists of funds that attempt to reduce systematic risk created by factors such as exposure to sectors, market-cap ranges, investment styles, currencies and/or countries. They try to achieve this by matching short positions within each area against long positions. It is not possible to invest directly in an index or category. The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000® Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Short positions represent the borrowing then selling of a security with the expectation that the security will fall in value. The security can then be purchased and the borrower repaid at a lower price. With a long position, a security is purchased with the expectation that the security will rise in value. Correlation is a measure of how closely two securities react over time to any given market conditions. A correlation of 1.0 indicates a perfect positive correlation between the performance of two assets, while a correlation of -1.0 indicates a perfect negative correlation. A correlation of zero means the performance of two assets has no correlation whatsoever. The Standard & Poor's 500 (S&P 500) Index tracks the performance of 500 leading U.S. stocks and is widely considered representative of the U.S. equity market. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Diversification neither assures a profit nor guarantees against a loss. Performance Summary August 31, 2012 (Unaudited) Average Annual Total Returns as of 8/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year Life of Fund* Class A 0.00% 0.48% 1.14% 0.53% Class C -0.76% -0.30% 0.35% -0.25% Citigroup 3-Month T-Bill Index† 0.05% 0.10% 0.71% 1.32% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -5.75% -1.48% -0.05% -0.48% Class C (max 1.00% CDSC) -0.76% -0.30% 0.35% -0.25% Citigroup 3-Month T-Bill Index† 0.05% 0.10% 0.71% 1.32% No Sales Charges Class S 0.10% 0.62% 1.31% 0.70% Institutional Class 0.28% 0.82% 1.46% 0.81% Citigroup 3-Month T-Bill Index† 0.05% 0.10% 0.71% 1.32% * The Fund commenced operations on October 16, 2006. The performance shown for the index is for the time period of October 31, 2006 through August 31, 2012, which is based on the performance period of the life of the Fund. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2011 are 3.56%, 4.31%, 3.41% and 3.20% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on October 16, 2006. The performance shown for the index is for the time period of October 31, 2006 through August 31, 2012, which is based on the performance period of the life of the Fund. † The unmanaged Citigroup 3-Month T-Bill Index is representative of the 3-month Treasury market. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 8/31/12 $ 8/31/11 $ Distribution Information: Twelve Months as of 8/31/12: Income Dividends $
